

Exhibit 10.06












SCANA CORPORATION


SUPPLEMENTARY KEY EXECUTIVE
SEVERANCE BENEFITS PLAN






as amended and restated
effective as of
July 1, 2001










SCANA CORPORATION


SUPPLEMENTARY KEY EXECUTIVE
SEVERANCE BENEFITS PLAN




TABLE OF CONTENTS





     
PAGE
   
SECTION 1. ESTABLISHMENT AND PURPOSE
1
       
1.1
 
ESTABLISHMENT AND HISTORY OF THE PLAN
1
1.2
 
DESCRIPTION OF THE PLAN
1
1.3
 
PURPOSE OF THE PLAN
1
       
SECTION 2. DEFINITIONS
2
       
2.1
 
DEFINITIONS
2
2.2
 
GENDER AND NUMBER
6
       
SECTION 3. ELIGIBLILTY AND PARTICIPATION
7
       
3.1
 
ELIGIBILITY
7
3.2
 
TERMINATION OF PARTICIPATION
7
       
SECTION 4. BENEFITS
8
       
4.1
 
RIGHT TO SKESBP BENEFITS
8
4.2
 
QUALIFYING TERMINATION
 
4.3
 
DESCRIPTION OF SKESBP BENEFITS
8
4.4
 
TERMINATION FOR TOTAL AND PERMANENT DISABILITY
10
4.5
 
TERMINATION FOR RETIREMENT OR DEATH
10
4.6
 
TERMINATION FOR CAUSE OR BY PARTICIPANT OTHER THAN FOR GOOD REASON
 
10
4.7
 
NOTICE OF TERMINATION
 
4.8
 
PARTICIPANT’S OBLIGATIONS
10
4.9
 
TERMINATION FOR JUST CAUSE
10
4.10
 
GROSS-UP PAYMENT
10
4.11
 
TAX COMPUTATION
11
4.12
 
FORM AND TIMING OF SKESBP BENEFITS
11
4.13
 
NO SUBSEQUENT RECALCULATION OF PLAN LIABILITY
11
4.14
 
BENEFITS UNDER OTHER PLANS
11
       
SECTION 5. BENEFICIAL DESIGNATION
12
       
5.1
 
DESIGNATION OF BENEFICIARY
12
5.2
 
DEATH OF BENEFICIARY
12
5.3
 
INEFFECTIVE DESIGNATION
12
       






SECTION 6. GENERAL PROVISIONS
13
       
6.1
 
CONTRACTUAL OBLIGATION
13
6.2
 
UNSECURED INTEREST
13
6.3
 
“RABBI” TRUST
13
6.4
 
SUCCESSORS
13
6.5
 
EMPLOYMENT/PARTICIPATION RIGHTS
13
6.6
 
NONALIENATION OF BENEFITS
14
6.7
 
SEVERABILITY
14
6.8
 
NO INDIVIDUAL LIABILITY
14
6.9
 
APPLICABLE LAW
14
6.10
 
LEGAL FEES AND EXPENSES
15
6.11
 
ARBITRATION
15
       
SECTION 7. PLAN ADMINISTRATION, AMENDMENT AND TERMINATION
16
       
7.1
 
IN GENERAL
16
7.2
 
CLAIMS PROCEDURE
16
7.3
 
FINALITY OF DETERMINATION
16
7.4
 
DELEGATION OF AUTHORITY
16
7.5
 
EXPENSES
16
7.6
 
TAX WITHHOLDING
16
7.7
 
INCOMPETENCY
16
7.8
 
NOTICE OF ADDRESS
17
7.9
 
AMENDMENT AND TERMINATION
17
       
SECTION 8. EXECUTION
18





 










SCANA CORPORATION


SUPPLEMENTARY KEY EXECUTIVE
SEVERANCE BENEFITS PLAN


(As Amended and Restated)


SECTION 1. ESTABLISHMENT AND PURPOSE


1.1     Establishment and History of the Plan. SCANA Corporation established,
effective as of October 21, 1997, a severance plan for certain senior executives
known as the “SCANA Corporation Supplementary Key Executive Severance Benefits
Plan” (the “Plan”). Effective as of July 1, 2001, the Plan is being amended and
restated as set forth herein to reflect various changes in the manner in which
the benefits under the Plan are calculated and other administrative changes.


1.2     Description of the Plan. This Plan is intended to constitute a severance
benefits plan which is unfunded and established primarily for the purpose of
providing severance benefits for a select group of management or highly
compensated employees.


1.3     Purpose of the Plan. The purpose of this Plan is to advance the
interests of the Company by providing highly qualified Company executives and
other key personnel with an assurance of equitable treatment in terms of
compensation and economic security and to induce continued employment with the
Company in the event of certain spin-offs, divestitures, or an acquisition or
other Change in Control. The Corporation believes that an assurance of equitable
treatment will enable valued executives and key personnel to maintain
productivity and focus during a period of significant uncertainty inherent in
such situations and that a severance compensation plan of this kind will aid the
Company in attracting and retaining the highly qualified professionals who are
essential to its success.





SECTION 2. DEFINITIONS


2.1     Definitions. Whenever used herein, the following terms shall have the
meanings set forth below, unless otherwise expressly provided herein or unless a
different meaning is plainly required by the context, and when the defined
meaning is intended, the term is capitalized:


    (a) “Agreement” means a contract between an Eligible Employee and the
Company permitting the Eligible Employee to participate in the Plan and
delineating the benefits (if any) that are to be provided to the Eligible
Employee in lieu of or in addition to the benefits described under the terms of
this Plan.


    (b) “Base Salary” means the base rate of compensation payable to a
Participant as annual salary, not reduced by any pre-tax deferrals under any
tax-qualified plan, non-qualified deferred compensation plan, qualified
transportation fringe benefit plan under Code Section 132(f), or cafeteria plan
under Section 125 maintained by the Company, but excluding amounts received or
receivable under all incentive or other bonus plans.


    (c) “Beneficial Owner” shall have the meaning ascribed to such term in Rule
13d-3 of the General Rules and Regulations under the Exchange Act.


    (d) “Beneficiary” means any person or entity who, upon the Participant’s
death, is entitled to receive the Participant’s benefits under the Plan in
accordance with Section 5 hereof.


    (e) “Board” means the Board of Directors of the Corporation.


    (f) “Change in Control” means a change in control of the Corporation of a
nature that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A promulgated under the Exchange Act, whether or
not the Corporation is then subject to such reporting requirements; provided
that, without limitation, such a Change in Control shall be deemed to have
occurred if:


    (i) Any Person (as defined in Section 3(a)(9) of the Exchange Act and used
in Sections 13(d) and 14(d) thereof, including a “group” as defined in Section
13(d)) is or becomes the Beneficial Owner, directly or indirectly, of twenty
five percent (25%) or more of the combined voting power of the outstanding
shares of capital stock of the Corporation;


    (ii) During any period of two (2) consecutive years (not including any
period prior to December 18, 1996) there shall cease to be a majority of the
Board comprised as follows: individuals who at the beginning of such period
constitute the Board and any new director(s) whose election by the Board or
nomination for election by the Corporation’s stockholders was approved by a vote
of at least two-thirds (2/3) of the directors then still in office who either
were directors at the beginning of the period or whose election or nomination
for election was previously so approved;


    (iii) The issuance of an Order by the Securities and Exchange Commission
(SEC), under Section 9(a)(2) of the Public Utility Holding Company Act of 1935,
as amended (the “1935 Act”), authorizing a third party to acquire five percent
(5%) or more of the Corporation’s voting shares of capital stock;


    (iv) The shareholders of the Corporation approve a merger or consolidation
of the Corporation with any other corporation, other than a merger or
consolidation which would result in the voting shares of capital stock of the
Corporation outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting shares of
capital stock of the surviving entity) at least eighty percent (80%) of the
combined voting power of the voting shares of capital stock of the Corporation
or such surviving entity outstanding immediately after such merger or
consolidation; or the shareholders of the Corporation approve a plan of complete
liquidation of the Corporation or an agreement for the sale or disposition by
the Corporation of all or substantially all of the Corporation’s assets; or


    (v) The shareholders of the Corporation approve a plan of complete
liquidation, or the sale or disposition of South Carolina Electric & Gas Company
(hereinafter SCE&G), South Carolina Pipeline Corporation, or any subsidiary of
the Corporation designated by the Board as a “Material Subsidiary,” but such
event shall represent a Change in Control only with respect to a Participant who
has been exclusively assigned to SCE&G, South Carolina Pipeline Corporation, or
the affected Material Subsidiary.


    (g) “Code” means the Internal Revenue Code of 1986, as amended.


    (h) “Committee” means the Management Development and Corporate Performance
Committee of the Board. Any references in this Plan to the “Committee” shall be
deemed to include references to the designee appointed by the Committee under
Section 7.4.


    (i) “Company” means the Corporation and any subsidiaries of the Corporation
and their successor(s) or assign(s) that adopt this Plan through execution of
Agreements with any of their Employees or otherwise. When the term “Company” is
used with respect to an individual Participant, it shall refer to the specific
company at which the Participant is employed, unless otherwise required by the
context.


    (j) “Corporation” means SCANA Corporation, a South Carolina corporation, or
any successor thereto.


    (k) “Effective Date of Termination” means the date on which a Qualifying
Termination occurs which triggers SKESBP Benefits hereunder.


    (l) “Eligible Employee” means an Employee who is employed by the Company in
a high-level management or administrative position, including employees who also
serve as officers of the Company, as determined under the SCANA Corporation Key
Executive Severance Benefits Plan.


    (m) “Employee” means a person who is actively employed by the Company and
who falls under the usual common law rules applicable in determining the
employer-employee relationship.


    (n) “Exchange Act” means the Securities Exchange Act of 1934, as amended.


    (o) “Good Reason” means, without the Participant’s written consent, the
occurrence after a Change in Control of the Company of any one or more of the
following:


    (i) The assignment of a Participant to duties inconsistent with his/her
duties, responsibilities, and status as an officer of the Company or reduction
or alteration in the nature or status of his/her responsibilities from those in
effect as of ninety (90) days prior to the effective date of the Change in
Control. A record, called “Exhibit A (of the KESB),” of each Plan Participant’s
responsibilities, duties, and status as an officer shall be maintained as a
point of reference for the purpose of identifying changes in these
responsibilities, duties and status as an officer that would constitute “Good
Reason;”


    (ii) A reduction by the Company in a Participant’s Base Salary as in effect
thirty (30) days prior to the identification of a Potential Change in Control;


    (iii) The Company’s requiring a Participant to be based at a location in
excess of twenty-five (25) miles from the location where a Participant is based
as of the Effective Date of this Plan;


    (iv) The failure of the Company to continue in effect any annual or
long-term incentive program for officers which is in effect as of the effective
date of the Change in Control, or any of the Company’s employee benefit plans,
policies, practices, or arrangements in which the Participant participates,
unless similar plans of equal value are established in their place, or the
failure by the Company to continue the Participant’s participation therein on
substantially the same basis, both in terms of the amount of benefits provided
and the level of the Participant’s participation relative to other participants,
as existed as of the date of the Change in Control;


    (v) The failure of the Company to obtain a satisfactory agreement from any
successor to the Company to assume and agree to perform this Plan, as
contemplated in Section 6.4 herein; and


    (vi) Any purported termination by the Company of the Participant’s
employment that is not effected pursuant to a Notice of Termination satisfying
the requirements of Section 4.7 herein, and for purposes of this Plan, no such
purported termination shall be effective.


    A Participant’s right to terminate his or her employment for Good Reason
shall not be affected by his or her incapacity due to physical or mental
illness. A Participant’s continued employment shall not constitute consent to,
or a waiver of rights with respect to, any circumstance constituting Good Reason
herein.


    (p) “Just Cause” means any one or more of the following:


    (i) Willful and continued failure by a Participant to substantially perform
his or her duties with the Company (other than any such failure resulting from a
Qualifying Termination), after a demand for substantial performance is delivered
to the Participant that specifically identifies the manner in which the Company
believes that the Participant has not substantially performed his/her duties,
and the Participant has failed to resume substantial performance of his/her
duties on a continuous basis within fourteen (14) days of receiving such demand;


    (ii) The willful engaging by a Participant in conduct which is demonstrably
and materially injurious to the Company, monetarily or otherwise; or


    (iii) A Participant’s conviction of a felony or conviction of a misdemeanor
which impairs his/her ability substantially to perform his/her duties with the
Company.


    For purposes of this Section 2.1(p), no act, or failure to act, on a
Participant’s part shall be deemed “willful” unless done, or omitted to be done,
by a Participant not in good faith and without reasonable belief that the
Participant’s action or omission was in the best interest of the Company.


    (q) “Participant” means any Eligible Employee who is participating in the
Plan in accordance with the provisions herein set forth.


    (r) “Potential Change in Control” means and includes the event of any one or
more of the following occurrences:


    (i) The Corporation enters into an agreement, the consummation of which
would result in the occurrence of a Change in Control of the Corporation;


(ii) Any person including the Corporation publicly announces an intention to
take or to consider taking actions which if consummated, would constitute a
Change of Control of the Corporation;


    (iii) Any person, other than a trustee or other fiduciary holding securities
under an employee benefit plan of the Corporation (or corporation owned,
directly or indirectly, by the stockholders of the Corporation in substantially
the same proportions as their ownership of stock of the Corporation), becomes
the Beneficial Owner, directly or indirectly, of securities of the Corporation
representing eight and one-half percent (8.5%) or more of the combined voting
power of the Corporation’s then outstanding securities;


    (iv) The filing of an application by a third party with the SEC under
Section 9(a)(2) of the Public Utility Holding Company Act of 1935, as amended,
for authorization to acquire shares so as to hold, own or control, directly or
indirectly, five percent (5%) or more of the voting stock of the Corporation; or


    (v) The Board adopts a resolution to the effect that for purposes of the
SCANA Corporation Executive Benefit Plan Trust and affected plans, a Potential
Change in Control has occurred.


    (s) “Qualifying Termination” means any of the events described in Section
4.2 herein, the occurrence of which triggers the payment of SKESBP Benefits
hereunder.


    (t) “Retirement” means the retirement of a Participant at the “normal
retirement age,” as defined in the SCANA Corporation Retirement Plan, as in
effect on July 1, 2000, and as may be further amended and in effect from time to
time, or in accordance with any retirement arrangement established with the
Participant’s consent with respect to the Participant.


    (u) “SKESBP Benefit” means the benefits as provided in Section 4.3 herein.


    (v) “Total and Permanent Disability” means a physical or mental condition
which:


    (i) Renders a Participant unable to discharge his/her normal work
responsibility with the Company and which, in the opinion of a licensed
physician selected by the Participant, based upon significant medical evidence,
can be reasonably expected to continue for a period of at least one (1) year; or


    (ii) Causes a Participant to be absent from the full-time performance of
his/her duties with the Company for six (6) consecutive months and, within
thirty (30) days after the Company delivers to the Participant written notice of
termination, the Participant does not return to the full-time performance of
his/her duties.


2.2     Gender and Number. Except when otherwise indicated by the context, any
masculine terminology used herein also shall include the feminine and the
feminine shall include the masculine, and the use of any term herein in the
singular may also include the plural and the plural shall include the singular.



SECTION 3. ELIGIBILITY AND PARTICIPATION


3.1     Eligibility. An Eligible Employee who is a Participant for purposes of
the SCANA Corporation Key Executive Severance Benefits Plan shall be a
Participant automatically for purposes of this Plan.


3.2     Termination of Participation. A Participant in this Plan under Section
3.1 shall remain covered hereunder until the earliest of (i) the date the
Participant is notified, in a writing signed by the Corporation’s Chief
Executive Officer, that the Participant is no longer covered by the provisions
of this Plan or the SCANA Corporation Key Executive Severance Benefits Plan;
(ii) the date upon which the Participant’s employment terminates for any reason,
provided, however, the Participant shall be remain covered under the Plan after
termination of employment so long as any benefits are payable from this Plan; or
(iii) the date of termination of the Plan, provided, however, the Plan shall
remain in effect with respect to the Participant so long as any benefits are
payable to the Participant from this Plan.





SECTION 4. BENEFITS


4.1     Right to SKESBP Benefits. A Participant shall be entitled to receive
from the Corporation SKESBP Benefits as described in Section 4 herein, if there
has been a Change in Control and if, within twenty-four (24) calendar months
thereafter, the Participant’s employment with the Company shall end for any
reason specified in Section 4.2 herein as being a Qualifying Termination. The
amount of all SKESBP Benefits described in Section 4 herein shall be calculated
by the Committee in its sole discretion.


4.2     Qualifying Termination. Subject to the terms of this Plan, the
occurrence of any one (1) of the following events within twenty-four (24)
calendar months after a Change in Control shall trigger the payment of SKESBP
Benefits under this Plan:


    (a) An involuntary termination of a Participant’s employment with the
Company without Just Cause; or


    (b) A voluntary termination of a Participant’s employment with the Company
for Good Reason.


      A termination of a Participant’s employment with the Company by reason of
death, Total and Permanent Disability, Retirement, a voluntary termination by
the Participant without Good Reason, or an involuntary termination by the
Company for Just Cause shall not entitle a Participant to receive SKESBP
Benefits hereunder.


 In the event a successor company fails or refuses to assume the Company’s
obligations under this Plan on or before the effective date of a Change in
Control, as required by Section 6.4 herein, or in the event the Company or a
successor company breaches any provision of this Plan, each Participant shall be
paid the SKESBP Benefits described herein, as if a qualifying employment
termination had occurred on the effective date of the Change in Control.


Notwithstanding the above, a Participant shall not be considered to have
terminated his/her employment solely by reason of his/her transfer to a
corporation whose stock was acquired from the Company in a transaction intended
to qualify for tax-free treatment under Section 355 of the Code.


4.3     Description of SKESBP Benefits. If a Participant becomes entitled to
receive SKESBP Benefits, the Corporation shall pay to, and provide, such
Participant with the following benefits, subject to the tax “gross-up” payment
described in Section 4.11 and Section 4.12 and the reduction for benefits
described in Section 4.3(f):


    (a) An amount intended to approximate three (3) times the sum of: (i) the
Participant’s annual Base Salary in effect as of the Change in Control, and (ii)
the Participant’s full targeted annual incentive opportunity in effect as of the
Change in Control;


    (b) An amount equal to the Participant’s full targeted annual incentive
opportunity in effect under each existing annual incentive plan or program for
the year in which the Change in Control occurs;


    (c) An amount equal to the present value of the Participant’s accrued
benefit, if any, under the SCANA Corporation Supplemental Executive Retirement
Plan (the Participant’s SERP cash balance account), determined prior to any
offset for amounts payable under the SCANA Corporation Retirement Plan, and
calculated as of the date of the Change in Control, increased by the amount
under (i) and reduced by the amount under (ii):


    (i) an amount equal to the present value of the additional projected pay
credits and periodic interest credits to which the Participant would otherwise
become entitled under the terms of the SCANA Corporation Retirement Plan
(disregarding any Code limitations affecting the amount of benefits that may be
provided under such plan) assuming that (A) the Participant remained employed
through the date the Participant would have attained age 65, (B) the rate of
interest used in determining the periodic interest credits shall remain
unchanged from the rate in effect immediately prior to the Change in Control to
the date the Participant would have attained age 65, and (C) the relevant salary
increase and Social Security wage base assumptions set forth in the SCANA
Corporation Retirement Plan shall apply from the date of the Change in Control
to the date the Participant would have attained age 65.


(ii) an amount equal to the Participant’s cash balance account under the SCANA
Corporation Retirement Plan as of the date of the Change in Control.


For purposes of calculating the foregoing amounts, “present value” shall be
determined using the same methods and assumptions in effect under the SCANA
Corporation Retirement Plan, immediately prior to the Change in Control.


    (d) An amount equal to the value of the amounts credited on the
Participant’s behalf under the SCANA Corporation Executive Deferred Compensation
Plan as of the date of the Change in Control, plus interest on such amounts at a
rate equal to the sum of the prime interest rate as published in the Wall Street
Journal on the most recent publication date that precedes the date of the Change
in Control plus three percent (3%), with the total benefit amount calculated
through the end of the month prior to the month such amounts are distributed to
the Participant.


    (e) An amount equal to the total cost of coverage for medical coverage,
long-term disability coverage, and LifePlus or other life insurance coverage, so
as to provide substantially the same level of coverage and benefits enjoyed as
if the Participant continued to be an employee of the Company for three (3) full
years after the effective date of the Change in Control; and


    (f) Notwithstanding the above, the amount payable to each Participant under
this Plan shall be reduced (but not below zero) by all amounts received by such
Participant, if any, under the SCANA Corporation Key Executive Severance
Benefits Plan.


4.4    Termination for Total and Permanent Disability. Following a Change in
Control of the Corporation, if a Participant’s employment is terminated due to
Total and Permanent Disability, the Participant shall receive his Base Salary,
through the Effective Date of Termination, at which point in time the
Participant’s benefits shall be determined in accordance with the Company’s
retirement, insurance, and other applicable plans and programs of the Company
then in effect.


4.5    Termination for Retirement or Death. Following a Change in Control of the
Corporation, if a Participant’s employment is terminated by reason of his
Retirement or death, the Participant’s benefits shall be determined in
accordance with the Company’s retirement, survivor’s benefits, insurance, and
other applicable plans and programs of the Company then in effect.


4.6     Termination for Cause or by Participant Other Than for Good Reason.
Following a Change in Control of the Company, if a Participant’s employment is
terminated either (i) by the Company for Just Cause; or (ii) by the Participant
other than for Good Reason, the Company shall pay the Participant his/her full
Base Salary and accrued vacation through the Effective Date of Termination, at
the rate then in effect, plus all other amounts to which the Participant is
entitled under any compensation plan of the Company, at the time such payments
are due, and the Company shall have no further obligations to the Participant
under this Plan.


4.7     Notice of Termination. Any Qualifying Termination shall be communicated
by Notice of Termination from the party initiating the termination to the other
party. For purposes of this Plan, a “Notice of Termination” shall mean a written
notice which shall indicate the specific termination provision in this Plan
relied upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Participant’s employment under
the provision so indicated, so as to entitle the Participant to benefits.


4.8     Participant’s Obligations. Subject to the terms and conditions of this
Plan, in the event of a Potential Change in Control of the Company, each
Participant is required to remain with the Company until the earliest of (i) a
date which is six (6) months after the occurrence of such Potential Change in
Control of the Company; or (ii) a termination by a Participant of the
Participant’s employment by reason of Total and Permanent Disability or
Retirement; or (iii) the occurrence of a Change in Control of the Company.


4.9     Termination for Just Cause. Nothing in this Plan shall be construed to
prevent the Company from terminating a Participant’s employment for Just Cause.
In such case, no SKESBP Benefits shall be payable to the Participant under this
Plan.


4.10     Gross-Up Payment. In addition to the benefits described in Section 4.3
payable to each Participant or his Beneficiary (referred to as each
Participant’s “SKESBP Benefit”), the Corporation shall pay to the Participant an
amount (the “Gross-Up Payment”) such that the net amount retained by each
Participant after deduction of any excise tax imposed by Section 4999 of the
Code (or any similar tax that may hereafter be imposed) on the SKESBP Benefit,
the Participant’s benefit under the Performance Share Award portion of the SCANA
Corporation Long-Term Equity Compensation Plan (or any predecessor plan thereto)
payable in connection with the Change in Control (the “Performance Share
Benefit”), and the Gross-Up Payment (the “Excise Tax”) and any federal, state,
and local income tax and Excise Tax upon the Participant’s SKESBP Benefit, the
Performance Share Benefit, and the Gross-Up Payment provided for by this Section
4.10 shall be equal to the sum of (i) the value of the SKESBP Benefit otherwise
payable hereunder and (ii) the value of the Performance Share Benefits paid to
the Participant under the Long-Term Equity Compensation Plan (or any predecessor
plan thereto) on account of the change in control provisions of that plan (or
its predecessor).


4.11     Tax Computation. For purposes of determining the amount of the Gross-Up
Payment referred to in Section 4.10, whether any of a Participant’s SKESBP
Benefit or Performance Share Benefit (as defined in Section 4.10) will be
subject to the Excise Tax, and the amounts of such Excise Tax: (i) there shall
be taken into account all other payments or benefits received or to be received
by a Participant in connection with a Change in Control of the Corporation
(whether pursuant to the terms of this Plan or any other plan, arrangement, or
agreement with the Corporation, any person whose actions result in a Change in
Control of the Corporation or any person affiliated with the Corporation or such
person); and (ii) the amount of any Gross-Up Payment payable with respect to any
Participant (or his Beneficiary) by reason of such payment shall be determined
in accordance with a customary “gross-up formula,” as determined by the
Committee in its sole discretion.


4.12     Form and Timing of SKESBP Benefits. A Participant’s SKESBP Benefits
described in Section 4.3, together with the Gross-Up Payment described in
Section 4.10 and Section 4.11 shall be paid in the form of a single lump sum
cash payment as soon as practicable following the Effective Date of Termination,
but in no event beyond thirty (30) days from such date.


4.13     No Subsequent Recalculation of Plan Liability. The Gross-Up Payments
described in Sections 4.10 and 4.11 are intended and hereby deemed to be a
reasonably accurate calculation of each Participant’s actual income tax and
Excise Tax liability under the circumstances (or such tax liability of his
Beneficiary), the payment of which is to be made by the Corporation or any
“rabbi trust” established by the Corporation for such purposes. All such
calculations of tax liability shall not be subject to subsequent recalculation
or adjustment in either an underpayment or overpayment context with respect to
the actual tax liability of the Participant (or his Beneficiary) ultimately
determined as owed.


4.14     Benefits Under Other Plans. Subject to the terms of a Participant’s
Agreement, any other amounts due the Participant or his Beneficiary under the
terms of any other Company plans or programs are in addition to the payments
under this Plan.



SECTION 5. BENEFICIARY DESIGNATION


5.1     Designation of Beneficiary.


    (a) A beneficiary who is a Beneficiary for purposes of the SCANA Corporation
Key Executive Severance Benefits Plan shall be a Beneficiary automatically for
purposes of this Plan.


    (b) The Secretary of SCANA Corporation (or his authorized designee) shall,
upon receipt of a Participant’s Beneficiary designation:


    (i) ascertain that the designation has been signed, and if it has not been,
return it to the Participant for his signature; and


    (ii) if signed, stamp the designation “Received,” indicate the date of
receipt, and initial the designation in the proximity of the stamp.


5.2     Death of Beneficiary.


    (a) In the event that of the Beneficiaries named in Section 5.1 predecease
the Participant, the amounts that otherwise would have been paid to said
Beneficiaries shall, where the designation fails to redirect to alternate
Beneficiaries in such circumstance, be paid to the Participant’s estate as the
alternate Beneficiary.


    (b) In the event that two or more Beneficiaries are named, and one or more
but less than all of such Beneficiaries predecease the Participant, each
surviving Beneficiary shall receive any dollar amount or proportion of funds
designated or indicated for him per the designation under Section 5.1, and the
dollar amount or designated or indicated share of each predeceased Beneficiary
which the designation fails to redirect to an alternate Beneficiary in such
circumstance shall be paid to the Participant’s estate as an alternate
Beneficiary.


5.3     Ineffective Designation.


    (a) In the event the Participant does not designate a Beneficiary, or if for
any reason such designation is entirely ineffective, the amounts that otherwise
would have been paid to the Beneficiary shall be paid to the Participant’s
estate as the alternate Beneficiary.


    (b) In the circumstance that designations are effective in part and
ineffective in part, to the extent that a designation is effective, distribution
shall be made so as to carry out as closely as discernable the intent of the
Participant, with result that only to the extent that a designation is
ineffective shall distribution instead be made to the Participant’s estate as an
alternate Beneficiary.



SECTION 6. GENERAL PROVISIONS


6.1     Contractual Obligation. It is intended that the Corporation is under a
contractual obligation to make payments of a Participant’s SKESBP Benefits when
due. Payment of SKESBP Benefits shall be made out of the general funds of the
Corporation as determined by the Board without any restriction of the assets of
the Corporation relative to the payment of such contractual obligations; the
Plan is, and shall operate as, an unfunded plan.


6.2     Unsecured Interest. No Participant or Beneficiary shall have any
interest whatsoever in any specific asset of the Corporation. To the extent that
any person acquires a right to receive payment under this Plan, such right shall
be no greater than the right of any unsecured general creditor of the
Corporation.


6.3     “Rabbi” Trust. In connection with this Plan, the Board has established a
grantor trust (known as the “SCANA Corporation Executive Benefit Plan Trust”)
for the purpose of accumulating funds to satisfy the obligations incurred by the
Corporation under this Plan (and such other plans and arrangements as determined
from time to time by the Corporation). At any time prior to a Change in Control,
as that term is defined in such Trust, the Corporation may transfer assets to
the Trust to satisfy all or part of the obligations incurred by the Corporation
under this Plan, as determined in the sole discretion of the Committee, subject
to the return of such assets to the Corporation at such time as determined in
accordance with the terms of such Trust. Notwithstanding the establishment of
the Trust, the right of any Participant to receive future payments under the
Plan shall remain an unsecured claim against the general assets of the
Corporation.


6.4     Successors. The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation, or otherwise) of all or
substantially all of the business and/or assets of the Company or of any
division or subsidiary thereof to expressly assume and agree to perform this
Plan in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. Failure of the
Company to obtain such assumption and agreement prior to the effectiveness of
any such succession shall be a breach of this Plan and shall entitle each
Participant to compensation from the Company in the same amount and on the same
terms as they would be entitled hereunder if terminated voluntarily for Good
Reason, except for the purposes of implementing the foregoing, the date on which
any such succession becomes effective shall be deemed the Effective Date of
Termination.


6.5     Employment/Participation Rights.


    (a) Nothing in the Plan shall interfere with or limit in any way the right
of the Company to terminate any Participant’s employment at any time, nor confer
upon any Participant any right to continue in the employ of the Company.


    (b) Nothing in the Plan shall be construed to be evidence of any agreement
or understanding, express or implied, that the Company will continue to employ a
Participant in any particular position or at any particular rate of
remuneration.


    (c) No employee shall have a right to be selected as a Participant, or,
having been so selected, to be selected again as a Participant.


    (d) Nothing in this Plan shall affect the right of a recipient to
participate in and receive benefits under and in accordance with any pension,
profit-sharing, deferred compensation or other benefit plan or program of the
Company.


    (e) Participation in this Plan shall constitute the entire agreement between
the Company and each Participant and shall supersede those provisions of any
employment agreement with the Company affecting a Participant’s rights to
receive benefits as a result of his/her termination of employment within
twenty-four (24) months following a Change in Control of the Company. In all
other respects, any employment agreement shall continue in full force and
effect.


6.6      Nonalienation of Benefits.


    (a) No right or benefit under this Plan shall be subject to anticipation,
alienation, sale, assignment, pledge, encumbrance, or change, and any attempt to
anticipate, alienate, sell, assign, pledge, encumber or change the same shall be
void; nor shall any such disposition be compelled by operation of law.


    (b) No right or benefit hereunder shall in any manner be liable for or
subject to the debts, contracts, liabilities, or torts of the person entitled to
benefits under the Plan.


    (c) If any Participant or Beneficiary hereunder should become bankrupt or
attempt to anticipate, alienate, sell, assign, pledge, encumber, or change any
right or benefit hereunder, then such right or benefit shall, in the discretion
of the Committee, cease, and the Committee shall direct in such event that the
Corporation hold or apply the same or any part thereof for the benefit of the
Participant or Beneficiary in such manner and in such proportion as the
Committee may deem proper.


6.7     Severability. If any particular provision of the Plan shall be found to
be illegal or unenforceable for any reason, the illegality or lack of
enforceability of such provision shall not affect the remaining provisions of
the Plan, and the Plan shall be construed and enforced as if the illegal or
unenforceable provision had not been included.


6.8    No Individual Liability. It is declared to be the express purpose and
intention of the Plan that no liability whatsoever shall attach to or be
incurred by the shareholders, officers, or directors of the Corporation or any
representative appointed hereunder by the Corporation, under or by reason of any
of the terms or conditions of the Plan.


6.9      Applicable Law. This Plan shall be governed by and construed in
accordance with the laws of the State of South Carolina except to the extent
governed by applicable federal law.


6.10    Legal Fees and Expenses. The Company shall pay all legal fees, costs of
litigation, and other expenses incurred in good faith by each Participant as a
result of the Company’s refusal to provide the SKESBP Benefits to which the
Participant becomes entitled under this Plan, or as a result of the Company’s
contesting the validity, enforceability, or interpretation of the Plan.


6.11     Arbitration. Each Participant shall have the right and option to elect
(in lieu of litigation) to have any dispute or controversy arising under or in
connection with the Plan settled by arbitration, conducted before a panel of
three (3) arbitrators sitting in a location selected by the Participant within
fifty (50) miles from the location of his or her job, in accordance with the
rules of the American Arbitration Association then in effect. Judgment may be
entered on the award of the arbitrator in any court having jurisdiction. All
expenses of such arbitration, including the fees and expenses of the counsel for
the Participant, shall be borne by the Company.



SECTION 7. PLAN ADMINISTRATION, AMENDMENT AND TERMINATION


7.1     In General. This Plan shall be administered by the Committee, which
shall have the sole authority, in its discretion, to construe and interpret the
terms and provisions of the Plan and determine the amount, manner and time of
payment of any benefits hereunder. The Committee shall maintain records, make
the requisite calculations and disburse payments hereunder, and its
interpretations, determinations, regulations and calculations shall be final and
binding on all persons and parties concerned. The Committee may adopt such rules
as it deems necessary, desirable or appropriate in administering this Plan and
the Committee may act at a meeting, in a writing without a meeting, or by having
actions otherwise taken by a member of the Committee pursuant to a delegation of
duties from the Committee.


7.2     Claims Procedure. Any person dissatisfied with the Committee’s
determination of a claim for benefits hereunder must file a written request for
reconsideration with the Committee. This request must include a written
explanation setting forth the specific reasons for such reconsideration. The
Committee shall review its determination promptly and render a written decision
with respect to the claim, setting forth the specific reasons for such denial
written in a manner calculated to be understood by the claimant. Such claimant
shall be given a reasonable time within which to comment, in writing, to the
Committee with respect to such explanation. The Committee shall review its
determination promptly and render a written decision with respect to the claim.
Such decision upon matters within the scope of the authority of the Committee
shall be conclusive, binding, and final upon all claimants under this Plan.


7.3     Finality of Determination. The determination of the Committee as to any
disputed questions arising under this Plan, including questions of construction
and interpretation, shall be final, binding, and conclusive upon all persons.


7.4     Delegation of Authority. The Committee may, in its discretion, delegate
its duties to an officer or other employee of the Company, or to a committee
composed of officers or employees of the Company.


7.5    Expenses. The cost of payment from this Plan and the expenses of
administering the Plan shall be borne by the Corporation.


7.6     Tax Withholding. The Corporation shall have the right to deduct from all
payments made from the Plan any federal, state, or local taxes required by law
to be withheld with respect to such payments.


7.7    Incompetency. Any person receiving or claiming benefits under the Plan
shall be conclusively presumed to be mentally competent and of age until the
Committee receives written notice, in a form and manner acceptable to it, that
such person is incompetent or a minor, and that a guardian, conservator,
statutory committee under the South Carolina Code of Laws, or other person
legally vested with the care of his estate has been appointed. In the event that
the Committee finds that any person to whom a benefit is payable under the Plan
is unable to properly care for his affairs, or is a minor, then any payment due
(unless a prior claim therefor shall have been made by a duly appointed legal
representative) may be paid to the spouse, a child, a parent, or a brother or
sister, or to any person deemed by the Committee to have incurred expense for
the care of such person otherwise entitled to payment.


  In the event a guardian or conservator or statutory committee of the estate of
any person receiving or claiming benefits under the Plan shall be appointed by a
court of competent jurisdiction, payments shall be made to such guardian or
conservator or statutory committee provided that proper proof of appointment is
furnished in a form and manner suitable to the Committee. Any payment made under
the provisions of this Section 7.7 shall be a complete discharge of liability
therefor under the Plan.


7.8    Notice of Address. Any payment made to a Participant or his designated
Beneficiary at the last known post office address of the distributee on file
with the Corporation, shall constitute a complete acquittance and discharge to
the Corporation and any director or officer with respect thereto, unless the
Corporation shall have received prior written notice of any change in the
condition or status of the distributee. Neither the Corporation nor any director
or officer shall have any duty or obligation to search for or ascertain the
whereabouts of the Participant or his designated Beneficiary.


7.9    Amendment and Termination. The Corporation expects the Plan to be
permanent, but since future conditions affecting the Corporation cannot be
anticipated or foreseen, the Corporation reserves the right to amend, modify, or
terminate the Plan at any time by action of its Board at any time prior to a
Change in Control, pursuant to a Board resolution adopted by a vote of
two-thirds (2/3) of the Board members then serving on the Board. Upon any such
amendment, and except as provided hereunder upon the occurrence of a Change in
Control, each Participant and his Beneficiary(ies) shall only be entitled to
such benefits as determined by the Board pursuant to such amendment. Upon any
such termination, and except as provided hereunder upon the occurrence of a
Change in Control, no Participant or Beneficiary(ies) shall be entitled to any
further benefits hereunder, unless determined otherwise by the Board, in its
sole discretion. Notwithstanding the foregoing, however: (a) in the event a
Change in Control occurs during the term of the Plan, this Plan will remain in
effect until all benefits have been paid to all Participants existing at the
time of the Change in Control; and (b) no amendment, modification or termination
of the Plan may be made, and no Participants may be added to the Plan, upon or
following a Change in Control without the express written consent of all of the
Plan’s Participants covered by the Plan at such time.



SECTION 8. EXECUTION


IN WITNESS WHEREOF, the Corporation has caused this amended and restated SCANA
Corporation Supplementary Key Executive Severance Benefits Plan to be executed
by its duly authorized officer this 2nd day of August 2001, to be effective as
of July 1, 2001.


SCANA CORPORATION


By:  /s/W. B. Timmerman            


Title:   Chairman, President and Chief Executive Officer


ATTEST:




/s/Lynn M. Williams              
Secretary



















































